UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 2, 2011 GraphOn Corporation (Exact name of Registrant as specified in its charter) Delaware (State of incorporation) 0-21683 (Commission File No.) 13-3899021 (IRS Employer Identification No.) 5400 Soquel Avenue, Suite A-2 Santa Cruz, California 95062 (Address of principal executive offices) Registrant’s telephone number:(800) 472-7466 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 2, 2011, we issued a press release announcing that we had completed an equity financing in which we sold 35.5 million shares of our common stock at $0.20 per share for gross proceeds to us of $7.1 million. A copy of the press release is being furnished as Exhibit99.1 to this report and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibits: Exhibit No. Description Press Release issued on September 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 6, 2011 GRAPHON CORPORATION By: /S/ William Swain Name:William Swain Title:Chief Financial Officer
